OFFICE       OF THE ATTORNEY GENERAL              OF TEXAS
                                  AUSTIN
GROVER   SELLERS
ATTORNEY  GENLRAL




8eaordblo Penrose lletoalto
CRalrawb 8en8te Coritteo

Dear   3en8tnc      Mote8lfor




                                 l, T h e r ea r e no w p endla gb o r o r o
                                 r e ner o nl.  b illl pmtpeolng to al-
                                 otm ln 8dsptlon, ml the mOthed
                                 4ioo in tbo puroh@so and ‘dtmtrl-

                         oreas* St la dorimble that the
             teglmlatoro    loqulro ~impmrtl8~ inPotyniatitm
             oonoemlnu tho oftloiono7      end ocn6sm4lbll-
             it7 of tbs ldminlmtaytlromefhodr nor'pre
             rsribed by law8 md aotmwnln~ tho sorts
             an4 uao of text booka, and mah othor da48
             an ma7 bo noediul to 8erlat the LsgirZaturo
             la dotemfning nhother to aonttnuo or to
             ahnnge preeanf        Iavn   and prorleionn     roYat-
             lng to tho ‘purohsse,diatributlonand ueo
             of Preo tostbooke in the. pub110 rahoolo ot
             this     state;    now, thoreforo
                                                                                  325   ”

Sm*tor   Penroclo Yeto*\?              -      mg0      a




                    g'lerol+ed~b~fhe Bawk                      al the $tafe
           or     fix.81

                    l'8ootloa 1. That the tleufeaant @net-n-
           or be,     8nd’bo 1s hereby 8utborirod 40 appoint
           l    ooaodttoe al flm                     Yemboroof tbe llen*to   40
           dt 8t uob tlmo and pl8oo* between thl~ date
           a nd
              th eda te       ldfourmmt of 4he ROIJP-
                       o f4 h e
           1.r~ Serdoa of tba Pertt-•lg?btb Logid8tar0,
           a mm87  te r ig o eunlttee
                                    mewno eo wa r ly
                                                   nd
           p up o r a ndto lsquln lnto 8a y
                                          eth elrr fBl?#
           and lotirltiss et govommentaI dopar4wnt~,
           ln*tlttl4lonri  piwwn8,   flM* or oorpomtlou*
           of wImtevorkind aW oh*rr;ekr,l* rrrahwtlti-
           tlom   1~ On7 waf aftoat  4bo dttlrtloarbwo wt
           torth,   8nd All    bore 8uthority to lnviimtl~t*
           *ad     lnqulro in40 moh nttora*
                 l‘8eo .% that.a8ld;#oamltt*o   mhell bwr
           tWpov*r to t0lulI1*t.  it*   own rulolroiproo+
           duro and wldmmo~ and ta providefor it* om
           IunII%or mootlOg,,No*rslag,'ulu*d ouraamt.
           Ppovlaod,aouwo~r' tb8f    tt4e      0! wldeaoq
                                         .tyttlOl
           to’be tol1W.d ibill jtapriatleoll~4bo w
           am f'atfowd in tbo oeart#~~f~tbi*'Ita4o,*ad
           tba o&ttM                  im -ea4bori8aQ’
                                                    to hold oxooutlro
           se8dono, within its d180ntloar.mab thon the
                       W~gwornod by tbo rwlo* of o?l-
           soenltte+.m*y
           domoe:sp~llubls 40 8n7 grand jury tnquiry in
           thlr     strt0.

                    "880.        8.        3'i.t                  o? the w
                                                      tbo'iiijoclt~
          barrblp of,the eo#1~&4480    ha*0 +oror
                                  shrrll                                     to
           l*ane’ pweov~e: ior                     ~4n*owa   .,io rn7’ plmo la
           ml* !748ts,and td                        ao#J~l tholr atteltdrmoor
           mailprodaoe aI\ boaan 8nd reedrdnr aridupon'
           dlmobedlenaeo? an7 aubpoanm the aal@ oom-
           ml4tee nhdf havo tbo prior to i8m10 attach-
          ment*   uhldr MJ ?e addrqabau to lend ~rvat   by
           ol4IWr the mwgowt-at-•rbrppalaf~b~         88ld
           ottmlftw OT m y lhoeltf or *a7 oonstable    ot
           thie ltate;  and eald 'denodtteeahalt ha+0
           authority te alto for WI48mPt *a7 en* dir
           eboylag aald prooamm*nd to~pynid\for nueh
           oontsapf         in   th e lamo            arnneti8~ prwlded tar
           by @am-al law.                     Said ooral44o*shall
                                                  h*ro
           power to laspboh 8nd m*kO Oopfoa of an7 hooks,
           reoord*, or fllee and any 8nd 811 other ln-
son844r Panromo metemlfe - paw      3




          atrumentsand     daatmmn48 fnwtinent    to   tho nt-
          for under lnic*tlgtlon.b* mid aommltfeo,
          mnd uh811 alno have power ta oxmmfno and
             t t.he bonkn of any pernon,
          ludf                                fWm,.    or ow-
          pnUon    having Ueollngu rlth departments
          a&;:gtutloms      under ~nve6tfg8tloabr 88ld
                   . ma oomitteo aball hmve poser
          tc ldmlnlrtor~oath~and l??ln*4lcma~mad'?lx
          fho baud8 a? rttaaiiod rltnorwu; urd the mm-
         mlttea  shall.   tither   have lII   t&o pworo
         neooswry   la ordim 40 8eoompllsh the purp*o*
          tar whloh 3%48 rppelntede Tbreo Y(Mlbem of
          woh acmmttteo eh.811aanmtltute * quomm tar
          the tr8nsaotloao? o??Ial*t podae*s~
               ltR 4 0.
                      4 .T h ewltno8w8 lttendlnt              uhdor
          proaers nhall bo sI?orod tba sane tilorgo and
          per dlom me 1s 8Ilwed            betoro any
                                  wltneurrer
          grand Jury in ,thImB48te~
                 •~'Claa.(I* $8id eesmd4tcM rhmtl be*6 mw-
          or 8Nd ruthorlt7      ta,4wpId7 8nd wnpeaute a11
          aee*reary lnaie,utlgdQr~;      lodlfor*~ 01oH~o~
          ltsno&r8phermima ,pay ether. uraermry a- .., ” ~
          ptone8r ad. lt *ha11 bo the d884tof uald
          aowtlt4oe to mtke and keep 8 roeor&o? fte
          lavortl~4¶onr~                              I
                                                      _'.
                                                        .~
                 "800. 6.. 'Tl'it'iild    anm&tso ma7 88i1
          apmt   the Attems~.Qaaer*lt*      pepaMment,.AuQlt-
          in& Dopmrtmont# and 811 other dsp8rtmmfr tar
          8mslut8noa    mud 8dvloe; and lt ehmll bo tbo
          duty OC the Attaruef Bemer81t a Doprrtamat to
          rbadea-OpimlOnBr.glV0 O~UIIB~I 8M l@mimkneO
          to eald e~lttoa -onmquoet o?:ohmim8a or
          Ycmbsra of Mid      eerslttro~

                ."Soo.-0. That iald sore14400 8&i      rub-
          alt 8 report    in writing ta this t~lrJal84uro
          at the wr’fleat    praotlorblo tlmov lnd.nka
          mah reaomasndrtlo,~*    as it may oboeae te make.
          The aolapmmttlooand otpwwm~~ hrrela prwldo&
          tar Inalaent to the work of mob ootmlttmb
          rhalt ha paid out of tho 8ppr4prlrtloafor
          aflum~   and per    dfw and   oonflngem4     fund    o?
          the Forty-eighth   LegIa1mture *ml au4 ot my
          Fund athervi~e appropriatedbv erld wwlon
          of said T.e~IaIature for au6h pU*pQsOp Upon
ffmstor Penro80 U*toslfO - pap3 R




            '1 have 0slled tho Comltt& tagother cb in-
       re8tlgsts the dlfi0r0n00r tbst hsr0 sri80s b0tweea
       the Roard of Remtats of the Ihlvornit~ of T~XQQ
       and the Pmddoat   o? ths URl~er8lt? and tho raoulty,
       with tbe l&s a? brrtmmlsin~what le@sIstion,    it
       anyt may be we&ml to deflM more alttsr1y the pra-
       FOmtiT.8,            QUtbOtit~r           WI8   &ltiQQ        Of    th   8OQFd    Of
       Rqemtm and tbo sdmialmtrstlresWloor0 aud tbo
       Faouf tt of the uid Unirord tyt snd ta prevent, l?
       pomihllo, a wonmttod or dlaamsgents     over cm-
       fliatiag        sathot4tl:           mad te dstomino
                                                     or not                 8hsthsr
       uM.ltlonsl legl8lstion mm7 be nsoe8Qsry ts further
       dotine tbe duties lnb quslithstioas  at the Nsmbor8
       of thm Board SC Re@mtr  and the Romldont; and to
       ltu~~fhe-rlrimsbillty of uob leljslstiaua0 msy
       be ooaesurf t4 $tromotothe ~O~fSre at tba fJnivor-
       dty, the largeat ssh001 ln Pus88 to the 0ud that
       it-7 bosom l unlrerdt~ of the ilr8t alams as
       ordniaed        by MO Conrtitatba                      of    the    Btsto   of   Texs8*

            •The~suthor¶tjoi this COmdtteer usdm tbo
       lorerrid reeolotiour, to inre8tig8te tbeae and M-
       lstsd       rtfera        baa bssn qoo8tSoaodf                     sad ws dodn
       ~rp*#*pfo)lnlo8rrtocrbetb8rornat~acla          *a-
       mdlstel~ proMed t0 lm08tlRsto th0 mtter8 &fore-
       saSd md0r authority of the R0Qolutianr ss 8ot tort&
       b0Nitt.Q

               If 18 80sdsrla               to    8sJ tbQt sll publia offlow                     la
this   state arm slothed                  ritb m@b pewer8 on17 88 are tbonierrml
upon them by law,              either        Up~raly or by n4ee8~8ry impliOStl6?8.
It;therofora          beeawm            neoomury       tor
                                   urn ta eandder no8olutions
Roe0 3S md                        d0tenaine mother or aat tho
                     103 quoted by yea,                to
Powfw a? your Oommitttmt wader tho8o Resolutlons~ 1noludQQ tbe
p8rtlanlar t?wert4gatloarkpalreU sboat in the 0onaludlng par-
tlan   0C your        letterr

          A rs80lutlon by the Bansk,liko  8 bill When mPQti
im to ht.OanQtrueQ llberslly with Q view tQ oCreotalate the
mvo80   or the body ps8dng it.
               Csllhe a bill, sQ otmtrsdl8tinpulsbedfrem a roaalu-
ti@Q, homvsr,   the inrsrti~stion     la not OtUbSrrQQQOd
                                                        by the Oon-
Qtlttlt3onal mquiremnt at title
                   Ssotion      Wi 0P Artlo’le              fxl    of’ the Constitution,       dQOlEr-
*a&    that, ‘ffo bill (eraopt                    ~noral Qppropriatian                  bills, which
                                                                                                       329




MT     embrsw tbo'rsrloum enbjsstm and soaountmr for and o n l o-
ooont of W8laR   mo ne~areml p$wapristsd)shall ooataln mars
than    one subjeot,             whish
                                 #b&11 b e etp r o r so d in Its title l l                        l‘,
awlSto*      to biflm only    sad not to IW8dUtbnQ.           60 tbstr our
1nqUiW       18 ill thQt   WmOt     SQrt’OWOd  QO 88. t0 Of idS&tS   SSy
qU88tiOll     Of 8OQStitUtiOSS~~    t&lidftt.

       / :                          :    ‘.
                ‘r)lO        dSPQO~8t~O              hIStUr0         Or   8     IWOxUtiOn
        lm lta emsotinf olsaw~ ‘Do it Resslvsd;‘. wsr.
        any other term used8 it would oes8a to bo a row-
        lotloa.~ - state I* ~lomdenlerr I %a+ SSb lo
        4s.     .'
                60 t?lSt,WS Sfb                to   QSDQtrPS FSQO~UtlOil8i. S~rhOl.,
g:tln& t4       tbo         %hores#? olsu~o their proper wmddarstlon 1s
di88O+eriSg           thb     matStar%         iiItWtion.                &MI&   ~pOrtioU8~   bowror,
bare no lepll~ oaatrelliagsffeet.orerether port%oam.
                In &ml*    7. ISin& 14 6*.WV ,(a)‘TM, tir.jaetlse
UrsenwoedB       far the Suprsms~ Court, nid:.
                                                                     ,

                “lbe’sutborltyOf                 SSSh        bSW8S       t0 iS     fS~81&-
        tire    @OmIttoeof 1 ulry md into~tlptlom  lm
        sfflmd   la Caafey*o~
                            % anmtltutlonsltlmltatiem                                         .
        (8th Sd.1 at p* ollb whore the author ayr:
               l‘Baoh ~OUIM mu&t sloc bo rllored to pro-
             ooml in its owa T&Y in the oollootloe of
             suob lnfornstlon am Qw 8Oom lmpartsntto a
             praper dlmobsrge o?.its fUnOtiOn8~snd   *bon-
             OVOr it $8 doomad~dorlroblethat WftaeQSe8
             lRould         bs    ast~laed~tb6 pawor and sutbority
             t0 do U             18 VOW       yWO~r1~ rofwrod                   to 8 OOQI-
             mlttw, with 8ny powore abort of fla81 lo&-
             lstlre or Judlslsl sotlan 8~ ny nw neoom-
             mm or lxpedlont tn the partteulsrCQM.‘~
                %‘fIO       Ju*tioo, QpUflh~                Ipore eenaretel~,          further #aidI
                SW   0 l . Tb e 6WSfe                and th d flo tr r 0
                                                                       a n sq a r -
        ate    b o tlie~,        charged
                                  with               dutiemruO@t of 8hiOb
        sra    to be pwforwd by erohhauss aopsrstoltr
        despite the tWt that the OOItCNWl’SUOQ Ot bibttl
        houQea 18 rSqu¶lBlt.to wsst 1&W@ or oertsln
        n8alutlonQ. In doelsrln~, in eeotlon 11 of
        srtlale 9, that *eseb houre wrlfdotenlne the
                                                                                                             330




        rn'laaof lta am prooeedIn~:r,'the ConAtltutIon
        plainly dologAtoe to oabh howe tho ol~oioe et
        methods fatithe asat ldv~ntageeuama .C It.    .'
        Funct9onA In’ the ~~eroIa@ af’the   Statabg ‘teRIr
        latire  pewerr* *hiah &frg C@ooateldetlnea aa 'author-
        ity under tba COaatItutIantam~ke lawa and to al-
        ter aad repeal tbm.' CooleT' Coaatltut1ou.1
        LImItat~ea8Wb Ed.) pm IRB- Bwin8     md   abolae
        oi awtbudsr 'baohheuae la full7 ltitborlred
                                                  ta ap-
        pointi aaaaitteeafo-makelw*8tIptlon8 ltd am-
        du0.tlnqolrIea a* sather 1Memfiod    ritb ro-
        sjmot'tothe operafi?a ot mba%.tIn~ lava and
        the noed tur their                IrpPevemaut~         altoratiolr,       et
        PepeAl.  YoCuYlwob v. YarflaM, 4 Whaat, 4OR,
        4 Le Ed* NIQe Not oaly doer the ConmtI~tutIon,
        la   tha.~graat          oC~tlmrUla-mkIng              ptwai, 8uahmIte
        either        bouae tcnnm
                             ,meb oos#tteee 80 it                                tit
        doom aeooae~ti or proper.Tor purpose8 at                             Inved~l-
       .gatIonand ingulryr8bem leakingto tba dlsohe~e
        ot my ZegStirte    tunotion or duty ot au& hauee,
        bwt the Conatitntton Roea furtbor and rkea oon-
        AIderAtIon bT a Wmmittea A aandltlm~praaedent
        to the maOtmast of &my18s. lleotlen S?b artid e
      .n.

              ;sIrio.8AOh'hO&e ooniIuua8 In aaIrt4moe~tita~                                              :
        the 'end of a ls~a~r~ivo meadon, ma detmmlned~
        by Fergaaon VO MAddoXI 114 Tex* 93, 93, 96, 243
        80 We 888, And ala8.~~.oh~houae la latestedwith
        IndependentreaponalbiYItIen and sluMoar and I#
        the 8010 Judw at Its om ruler ot pro8edufeb*e
        ,tbInk-thepavar of'eaebhours a~ of the tegirla-
        tnra aagmotba denied to. name oomltteo. to alt,
        either during leaalonaof the Lelr_islature
                                                 or In
        l-OSOss.tar the Pu~OnA Ot gathering IntOPAlAtiOD
        oonsl’deredreqoialto or hblpful to mll~btenod of                                                      ‘,
        etticlant          legIsl.tlan~m

                 The      08~8    ai’   XoOraIn v.       FAUf!hAherty   tU.8.)         ‘Ii   LAW   Bd.
    1580,18 qnoted ~a fOlloWS8
,             .@A IAgi~iYAtive body oannot 1efffdate wIsaly~
        or affootiralyIn the Ahaenr,o of jnf'omation ro-
        apsotina  the oondltionn rhiuh thA ‘lef$rlAtinn Is
        intmdiid to atfeat or.ahanpet And where the leg$A-
        ~Atiro~hody              doAe not itself PAaA8eR tbS ~qU~,a~t~'-
      .. InScmatIon              -- rh%Ah not lnPrequ&nt?f 1.8,
                                                              t&e;-
Seaitor         Penmae       Xetarlfe    -    pago        8




          meonroe avast be bad te                   othora who do pomgteae
          it*  ibrperionaebra tmgbt that mere requaata
          tar mob IaSorslltIea  eltea wa tm8talYIng, and
          81s~ Chat lnrormation rbiab Is roluntarred ia
          no’t~Iwhys aoo*xate or oompleter so none mema
          OP a~mpul@Inn are eaeetM81   to obtain rhet la
          neodeh bll tbia vaa Crwo beioro and when the
          t%~.titUttOU         U8. krllhd          Atld       8dopt.d.   Ii9 thAt
          parlad the power ot 1agUiry -- rltb antoralsg
          preeeea       -- warnreptied ad c#larored aa a neoea-
          ar#        a ndlpproptiate lttribote ot the parer te
          tO&.bk;,           indbsd,    IA6 tW.tba               A8 i3JhQPitlS iU
          it*   2bt1r there is mmpleramst for thtnklal,
          lS we’$o, that the oonatltutioaal    proildaaa
          vhiab. eomit   the legIalatIrsPutration    to t.be
          two  beurea are infsndod ta Inaluda this attrl-
          bate to the aad that               the     hmation my la ettae-
          tlrel? exePolaed.‘”

                                                                           ;r%
                     TInisdspartmant      Ime ~jvttn mnnt opinions  uphold the     c
+8Yldltrr irkl aonatmin~                 tn rariotts rOApsObA~ lOd.8lAfIvO   reaA-
lotlena app~infin2: aumaittees uf inTestll;rtIan In aid and fur-
theranaa of tbe¶r logialatlredufiou, among rhidk Are OpIalwa
yOs* O-98, 0-9Si+,&@2&~   &fkti‘ +80@? And @-6%%e~ eastaor A11
at wblcla may hi holptW to ‘romp aapiea of rttieh epiaiona we
band you hemwIth.

          After a oaretul study or the tararsaolutlwn   tegetber,
it is tba OplSlOn Of tbia df#paPfwnf thrf yOUP hWIittOe   does
here fall gutbority to lmakatt4 hSVOsti.i$AtiAAS A+WtiOn+d ia four
Inquiry with reepeot to the lintrorrltYOF ‘&xx@ and the Regenta-
~mitlant             oontro+ersy tbAt         hoa     re6ently       ~rirnou~
                     Ye are ooa~tralatd to thio                   6oa4luaIon by the sennIdsr~-
t.Ion of        the two, reaaIatie?tr              AS a vhole,       AUQ arpeoially by that
Portion    aoaolutloa So* tOSr daslArln& lResol+ad b? tba Senate
                at
et Texan,      thiA  that
                    CoapittAs be oontlnuod a tter ldjoarnment or
the f,eglnl~ture,and that It be dfreatod to @tardy l??d inteatigto
the aftuatioa       a~) to free toxtbeokr, ma mcb other rattera    rtfeot-
1~     the   gohoof a of 7tut~a an ln its  rladam It maf see fit, and
m*ke      ¶tx reocmmendatiosatherem te the nert
the Le~is~ature.w                                                              ,. ;
          ltar,andonbtedly, tbe t~IvoraItY’of   Taram la Inaluded
in   t.ho
       bmaQ larrpage *the WhOOf Of ?OXAA*. ladsod, It 9s the
hjHuat, greatart, sad in many raspaatst the sort ImportAnt la&I-
tut*On at the mny schoola of Texas.     It Is to the who01 IIo?
                            Is to tke mote of the T,el[infature
Texan What t.hs iTonrtltutlon                                   --
    @8llatOr-     P8lWO88 Mdetatklf8
                                  - PflS 9



    the    eupreme component            port-      mlaterer        dt8Otil    ihe C?nirornlty
    of Texas atroote in woe degree                        8'1817leaner       State institution
    end publio        tree     eohool     in    the Stat8     --    srery    nolrool .

                     AmiUr our COne?UeiOn lffeeWItuiktod hy th8 nxpreslr
    power       ctanhwrsd by Resolution X0* 35 as foYlorrt

                     le     * * and to laquiF@ into any other 8Cfslrs
            and aatlrltlea of goTermoant81 deprtmentsr lnmti-
            tutSons,  perwno#   tirmr or o o r p o r 8tlo nrof
                                                             , what-
            ever lriad and eharaoter,06 iuoh aatJrltleu In onf
            way Rrf8Ot t.hb SitUat~fNl 8hOTO #Of forth,        and
            shall b a r sluthotittjta lnrontlgate oad lnqufra ln-
            to each matterm*

              The Comlttee having begun bnt not hrtlna rialabed
l   its trsk W88 by R8sOtUtiOll NOa 103 ooatinoed over rlth aI1
    the poWers'COttf8fied by Rmootutian Roe 36~ and In edditlon
    theP8tO       the hlrtb8r      power to imertigate                 ‘muah other nmttbra
    8floOtin~ the eahool LI Of Texan et8IIIita                         WindOteit IW7 108
    tit*.
                     Trurting     that      what    ~8 hare I&           fmftiaientlY    answer8
    your    inquiry, -8         lr 8


                                                   ?ery    truY7    yours